Citation Nr: 0920989	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-16 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a TDIU.  It is also on appeal from 
a July 2004 rating decision which granted service connection 
for PTSD, and assigned a schedular rating of 30 percent 
disabling.

In July 2005, the Veteran testified at a Board video 
conference hearing before the undersigned Acting Veterans Law 
Judge.  At that hearing, as well as in a contemporaneous 
written communication, the Veteran expressly withdrew the 
issues of entitlement to service connection for an eye 
disorder and peripheral neuropathy, bilateral lower 
extremities, as well as the issue of entitlement to an 
increased rating for hearing loss.  Therefore, such issues 
are no longer before the Board.

In March 2006, the Board remanded this case for additional 
development.  The case has now been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by occupational and 
social impairment due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (of unknown 
frequency), chronic sleep impairment, and mild memory loss 
(such as forgetting directions).

2.  The Veteran's PTSD is not primarily characterized by a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; and impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks).

3.  The Veteran's service-connected disabilities are not of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 3.340, 3.341, 4.15, 4.16, 
4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

VA provided the Veteran with letters dated April 2002 and May 
2006, before the March 2003 rating decision regarding TDIU, 
the July 2004 rating decision regarding PTSD, and the April 
2007 supplemental statement of the case regarding both PTSD 
and TDIU, respectively, which satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, because 
they informed the Veteran of what evidence was needed to 
establish his claim for a TDIU, service connection, and a 
higher initial disability rating; what VA would do and had 
done; and what evidence he should provide.  The May 2006 
letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the Veteran's PTSD in its July 
2004 rating decision.  Nevertheless, the RO provided proper 
notice under Dingess with respect to both PTSD and TDIU in 
its May 2006 notice letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
Veteran regarding the issues addressed in this decision.  The 
Veteran's service treatment records, VA treatment records, 
and available private treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examinations for his PTSD in June 2004, October 2004, and 
September 2006, and for his social and industrial capacity in 
August 2006.

Thus, the Board considers VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis: Entitlement to a Higher Initial Rating for PTSD

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence.)

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance; the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2008).  
These criteria contemplate that a 30 percent evaluation is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126 
(2008); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends that he is entitled to an initial 
disability rating in excess of 30 percent disabling for PTSD.  
In a January 2002 PTSD Development Sheet, the Veteran wrote 
that he was involved in many firefights while on duty in the 
jungle, and while patrolling.  He was also involved in combat 
situations in camp support.  He states that he was ambushed 
many times by mortars and rockets, and states that he did not 
think that he would survive.  The Veteran states that he 
fired a weapon at the enemy, killed the enemy, and many times 
saw people being killed in combat, including his friends or 
buddies.  He states that he handled body bags.  He notes that 
he was always thinking of combat.  He characterizes his 
combat experience in Vietnam as "very stressful."  He 
states that he always has prolonged memories of combat, has 
dreams of combat all the time or quite often, has nightmares 
of combat very often, and has flashbacks of combat.  The 
Veteran states that he seems to shut out the world quite 
often, time and time again, as if his emotions were drained 
out of him, because of his service in combat.  The Veteran 
notes that he avoids things that remind him of combat, 
because they make him feel sad.  He states that the month of 
November is an anniversary of his combat experience, and 
causes him to feel sadness.  He further states that he feels 
estranged from others due to his feelings of worry.  He 
states that he has loving feelings toward his wife, family, 
and others.  He notes that he very often has irritability or 
outbursts of anger, and does not know why.  He states that, 
because of his combat experience, he is always on the alert 
that someone is going to jump him.  He describes himself as 
being jumpy.

In a February 2004 letter, the Veteran states that he served 
in combat in Vietnam.  He states that he began experiencing 
the symptoms of PTSD in the 1980's, but did not know what it 
was, and only became aware of PTSD much later.  He noted that 
he undergoes counseling from VA clinicians, but still 
struggles with his PTSD on a daily basis.

The Veteran's service records show that he served overseas 
for 9 months and 7 days, that he served in Vietnam, and that 
he served as an anti-tank assault man.  From October 1966 to 
July 1967, the Veteran participated in ten different combat 
operations.  The RO granted service connection for PTSD in a 
July 2004 rating decision.

In October 2004, the Veteran requested a higher initial 
disability rating.  He asserted that his PTSD was so severe 
that he could not function well with his wife and family.  He 
further stated that he has depression most of the time, and 
sometimes thinks of suicide because he cannot get the people 
with whom he served in Vietnam out of his mind.  The Veteran 
further stated that he is unable to pay his bills.

In his February 2005 substantive appeal, the Veteran asserted 
that he has mood changes, and gets angry for no reason.  He 
also stated that everyone calls him "crazy," even his 
family.  The Veteran claimed to have suicidal and homicidal 
thoughts (directed at "anybody around me") often.  He noted 
that he is depressed and worried all the time, and that the 
"people in my head won't go away."

In July 2005, the Veteran participated in a hearing before 
the undersigned Acting Veterans Law Judge.  The Veteran 
stated that he has episodes of severe depression, for which 
he is taking medication at night.  He stated that he has 
great difficulty with his temper, which has led to him losing 
jobs, and having problems at home.  He stated that he has 
panic attacks characterized by anger and restlessness.  He 
noted that he does not belong to any social organizations 
because he does not like being around a lot of people.  The 
Veteran stated that he goes to church, but not often.  He 
asserted that he does not have many friends, and prefers to 
stay home.  He states that he feels like he is always being 
told that everyone else is right, and he is always wrong.  He 
states that his only hobby is drawing, and that on a typical 
day "I just sit and listen to music."  He noted that he 
gets sleep only with medication, and has regular nightmares.  
He also noted that he sometimes does not sleep in the same 
bed as his wife, because he has "knock[ed] her in the 
face."  The Veteran stated that he quit most or all of his 
jobs to avoid being fired because of his temper, his 
difficulties in getting along with his coworkers and 
supervisors, and his problems with following instructions.  
The Veteran also asserted that his PTSD was the major factor 
in his employment difficulties following service.  (The 
Veteran acknowledged that he is unemployed, and receives 
Social Security disability benefits due to his unrelated back 
injury.)  He stated that in addition to his nightmares, panic 
attacks, and temper, he also has anxiety and memory problems, 
as manifested by his losing ten pairs of glasses.  The 
Veteran reported that he is currently seeing a VA doctor for 
PTSD treatment.

In May 2006, the Veteran introduced two buddy statements.  In 
one, C.K. states that he has known the Veteran since 1979, 
and has worked with him.  He further states that the Veteran 
has trouble getting along with his supervisors, gets into 
arguments with them, and gets upset with his coworkers.  He 
asserts that the Veteran has fits of anger most of the time.  
He further stated that the Veteran told him that he was 
getting very little sleep, and having nightmares.  In 
another, E.C. states that he has known the Veteran since 
birth, and that the Veteran became a different person after 
returning from Vietnam; specifically, where the Veteran had 
been mild-mannered, he now has a temper and gets very upset.

Also in May 2006, the Veteran's spouse wrote that she has 
been married to the Veteran for 25 years.  She stated that 
the Veteran "thinks he is still in the military."  She 
noted that he feels obligated to assist anyone who asks for 
help, and if he is unable to help "he comes to me and 
expect[s] me to help them."  She further noted that he eats 
out of jars.  She stated that he "hears voices" calling to 
him and frequently asks her if she said anything, when she 
had not.  She stated that he "sees dead people [--] the 
soldiers he use[d] to be in service with [-- and says that] 
they ask him to come and go with them."  She noted that the 
Veteran is very restless; loses his keys, wallet, watch, 
glasses, and hearing aides; and forgets directions while 
driving.  In an October 2007 letter, the Veteran's spouse 
wrote that "my husband is able to take care of his money," 
because "when our bills come in we both make out money 
order[s] and mail our bill[s] off."  She further stated in 
October 2007 that the Veteran's mind is fine, but his body is 
breaking down.

The Veteran's claims file includes extensive medical records 
documenting his PTSD, which will be cited herein as relevant.

In February 2004, a Vet Center counselor wrote a letter in 
support of the Veteran's claim for entitlement to service 
connection for PTSD.  He stated that he first saw the Veteran 
in January 2004.  He noted that the Veteran has difficulty 
sleeping, has nightmares of Vietnam, is easily reminded of 
his combat experiences when hearing news of the war in Iraq, 
has anxiety when thinking of Vietnam, and fears for the life 
of his in-service daughter.  The Veteran's PTSD symptoms 
included reexperiencing in the form of daily occurrences of 
intrusive, distressing recollections.  Additionally, the 
Veteran had persistent avoidance of stimuli associated with 
the trauma, or numbing of general responsiveness, manifested 
by trying to avoid thoughts or feelings associated with the 
trauma, trying to avoid situations that would arouse 
recollections, and having diminished or no interest in 
significant activities.  The Veteran also had persistent 
symptoms of increased arousal, including hypervigilance and 
difficulty sleeping.  The Vet Center counselor found that the 
Veteran had chronic, moderate PTSD as a result of his 
military service.  The Veteran had a GAF score of 49.

In June 2004, the Veteran was provided with a VA examination 
for his PTSD.  The examiner reviewed the claims file.  He 
noted that the Veteran initially "appeared to be repeating 
back any symptoms he was asked about."  The examiner 
characterized the Veteran's occupational, social, and 
familial impairment as moderate.  He noted that the Veteran 
"is currently in a fairly stable marriage but he is unable 
to work due to physical and tempramental [sic] problems and 
has no close friends[,] which is fine with him."  The 
examiner found that, using the Beck Anxiety Index and 
Depression Inventory, the Veteran demonstrated severe anxiety 
and depression.  The Veteran provided too many unusual 
responses for a valid profile in the Trauma Symptom Inventory 
(TSI), the Millon Clinical Multiaxial Inventory (MCMI-III), 
and the Minnesota Multiphasic Personality Inventory (MMPI-2).  
The VA examiner diagnosed the Veteran with chronic, moderate 
PTSD, and noted that the Veteran's other disorders were 
interactive with and could not be separated from his PTSD.  
The examiner found that the Veteran was able to handle his 
finances.  The Veteran had a GAF score of 60.

In September 2004, the Veteran underwent a 90-minute 
computer-generated battery of psychodiagnostic tests provided 
by a VA psychologist.  The testing protocols were valid and 
consistent with extremely severe levels of depression, severe 
levels of anxiety, PTSD symptoms, and a personality disorder 
not otherwise specified.  The VA psychologist ruled out PTSD 
and diagnosed the Veteran with a personality disorder not 
otherwise specified.

In October 2004, the Veteran underwent a mental status 
examination with a VA psychiatrist.  The psychiatrist noted 
that when the Veteran speaks of his nightmares about a friend 
whom he saw killed in Vietnam, the Veteran "shows no 
phys[iological] responses to this telling and closes [his] 
eye, w[ith a] small smile, suggesting this is mental and 
intentional, not emotional."  He found that the Veteran was 
not delusional, hallucinatory, or psychotic.  The VA 
psychiatrist further found that although the Veteran had a 
history of PTSD, his symptoms and signs "are inconsistent at 
this time, suggestive of exaggeration or fabrication."  He 
noted that the Veteran's psychiatric testing showed no 
validity on tests with validity scales.  The same VA 
psychiatrist saw the Veteran again in November 2004, and 
diagnosed him with subliminal PTSD, although he noted that 
the Veteran does not meet the full criteria.  He again found 
that the Veteran's symptoms and signs were inconsistent, 
suggestive of exaggeration, and that psychiatric testing 
showed no validity on tests with validity scales.  The 
Veteran had a GAF score of 65.

In June 2006, a second Vet Center counselor wrote a letter in 
support of the Veteran's PTSD and TDIU claims.  He noted that 
the Veteran had been receiving services at that Vet Center 
since January 2004, and had classic PTSD symptoms, including 
depressed mood, sad affect, sleep disturbance, diminished sex 
drive, anger, and intrusive thoughts related to his combat 
service in Vietnam.  He noted that the Veteran's mood swings 
and anger issues have worsened over the years, complicated by 
his failing health and back problems.

In July 2006, the Veteran underwent a psychiatric evaluation 
by a private physician.  He found that the Veteran had good 
remote memory, but impaired immediate recall.  The Veteran 
denied any suicidal or homicidal ideation.  When unable to 
stop thinking about his combat experiences, the Veteran 
became tearful and less responsive to immediate stimuli.  The 
Veteran had impaired judgment and insight.  The physician 
found that the Veteran confabulates (fills in gaps in his 
memory with fabrications that he believes to be true facts) 
when his memory fails.  The physician diagnosed the Veteran 
with PTSD, major depressive disorder, and vascular-type 
dementia.  He noted that as the Veteran's dementing illness 
has progressed, the faculties necessary to cope with his PTSD 
have decreased, thereby making the features of his PTSD much 
more disruptive, noticeable, and limiting to any sort of 
normal life or lifestyle.  He further found that the Veteran 
is completely unemployable due to the effects of his mental 
and physical disorders, and incapable of managing his own 
financial affairs.  The Veteran had a GAF score of 40.

In August 2006, the Veteran underwent a VA Social and 
Industrial Survey examination by a VA physician.  The Veteran 
reported that he has had problems managing his temper ever 
since his return from Vietnam.  The examiner noted that the 
Veteran's emotional difficulties appear to be severe.  The 
Veteran reported shooting at his trees when he becomes angry, 
rather than at people or animals.  The Veteran reported that 
he and his wife attend bimonthly PTSD support group meetings 
at their local Vet Center.  The Veteran also reported that 
his current wife, whom he married in 1980, was his third; 
that his first marriage ended in divorce after he returned 
from Vietnam because of his drug use and difficulty 
readjusting to civilian life, and his second marriage ended 
in divorce because he became angry and abusive.  The Veteran 
reported that he does not belong to any groups or 
organizations, and has three friends, who he sees "every 
blue moon."  The Veteran reported having anxiety, difficulty 
getting along with others, and an explosive temper.  The 
Veteran stated that a combination of his emotional problems 
and his back injury led to his retirement.  The Veteran 
stated that he spends his days at home, watching television 
and listening to music, but avoiding any movies involving 
war.  The examiner noted that the Veteran often became 
emotional when recounting his combat experiences, as 
demonstrated by restlessness, bowing his head at times, and 
rubbing his abdomen.  The VA examiner diagnosed the Veteran 
with PTSD, and found that he is incapable of managing his 
personal financial affairs.

In September 2006, the Veteran underwent a VA examination for 
PTSD.  The examiner found that the Veteran's thought 
processes were logical, coherent, and relevant, and that he 
was overall mentally intact and intelligent, with good social 
skills.  The Veteran reported having a poor memory, and 
losing "everything I touch."  The Veteran also reported 
having anxiety, depression, insomnia, crying spells, and 
nightmares, as well as anger control problems.  He stated 
that he had been arrested for assaulting one of his wives.  
He noted that he becomes verbally aggressive at times.  The 
Veteran stated that his auditory and visual hallucinations 
are limited to his nightmares, and that he has nightmares 
every night, and flashbacks three to four times per month.  
He stated that he has paranoia, as well as suicidal and 
homicidal ideations, and that he attempted suicide in 1981, 
with a pistol.  The Veteran also stated that he has no 
friends, and gets into physical fights.  The VA examiner 
opined that the Veteran "has had some functional impairment 
associated with his occupation, although not to such a great 
degree that it would have interfered with his employment.  He 
is unemployed presently because of his medical issues.  His 
anger and hostility has interfered with his social relations, 
especially his marriage."  The VA examiner also opined that 
the Veteran's PTSD had not worsened since his June 2004 VA 
examination.  The VA examiner found that the Veteran "is 
likely exaggerating the intensity and frequency of his 
symptoms....and this is consistent with his exaggerated MMPI."  
The VA examiner diagnosed the Veteran with PTSD and a mood 
disorder, not otherwise specified, and found that they were 
independent of each other, such that the mood disorder was 
not associated with the PTSD; he further found that the main 
condition causing the Veteran's social impairment is his mood 
disorder and his Axis II personal history (sic) (personality 
disorder?) not associated with his military service.  The 
examiner opined that the Veteran was probably mentally able 
to take care of his financial issues, but preferred to depend 
on his wife in that regard.  He further found that the 
Veteran would be able to work were it not for his medical 
problems.  The Veteran had a GAF score of 60.

The Board finds that the evidence of record is consistent 
with a rating of 30 percent disabling.  That is, overall, the 
evidence demonstrates that the Veteran's service-connected 
PTSD has been characterized by occupational and social 
impairment due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (of unknown frequency), chronic 
sleep impairment, and mild memory loss (such as forgetting 
directions).

The evidence of record does not warrant a higher 50 percent 
rating.  The Veteran's PTSD is not primarily characterized by 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; and impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks).  
Moreover, the Veteran's impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships, are not shown to be of such frequency and 
severity as to warrant a 50 percent rating.

The Veteran's GAF scores reflect that his overall psychiatric 
symptoms are primarily mild to moderate.  Thus, these scores 
fail to support a higher evaluation for PTSD.  DSM-IV, p.32; 
38 C.F.R. §§ 4.125(a), 4.130.  

To the extent that the Veteran's descriptions of his PTSD 
symptoms could otherwise warrant a higher rating, the Board 
finds that those descriptions are not credible.  The Board 
must assess the credibility, and therefore the probative 
value, of proffered evidence of record.  In so doing, it may 
consider internal consistency, facial plausibility, and 
consistency with other evidence.  Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993); 
Culver v. Derwinski, 3 Vet. App. 292, 297-298 (1992).  In 
this case,  three separate clinicians-in October and 
November 2004, July 2006, and September 2006-expressed 
doubts regarding the Veteran's veracity, based on the invalid 
or exaggerated MMPI results, as well as their clinical 
observations.  Additionally, a fourth clinician found that 
the Veteran "appeared to be repeating back the symptoms he 
was asked about."  The Board finds that, because they are 
supported by both test results and clinical observations, 
these findings hold greater probative value than the opinions 
to the contrary which are not supported by diagnostic 
testing.  Moreover, the Board finds that the evidence of 
record shows that the Veteran's descriptions of his PTSD vary 
widely, including, for example, contradictory descriptions of 
whether he has experienced suicidal and homicidal ideation, 
whether he has hallucinations, and whether he has three 
friends or none.

The Board has considered the issue of whether the Veteran's 
PTSD, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  In the absence of any 
relevant factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

The Board has examined the pertinent medical evidence and 
finds that overall, the Veteran's service-connected PTSD does 
not meet the applicable schedular criteria for a rating in 
excess of 30 percent disabling.  Fenderson, supra.  There is 
no benefit of the doubt that can be resolved in his favor, as 
the preponderance of the evidence does not show symptoms that 
more nearly approximate the criteria for a higher rating.  
Accordingly, the claim for a higher initial rating for the 
Veteran's service-connected PTSD is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Analysis: Entitlement to TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total (100 percent), 
when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one service-
connected disability, it shall be ratable as 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 C.F.R. § 4.16(a) 
(2008).  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the Veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.

The Veteran's service-connected disabilities are PTSD, which 
is rated at 30 percent disabling; bilateral hearing loss, 
which is rated at 10 percent disabling; tinnitus, which is 
rated at 10 percent disabling; hypertension associated with 
type II diabetes, which is rated at 10 percent disabling; and 
type II diabetes, which is rated at 10 percent disabling.  
His combined rating is therefore 50 percent disabling, 
effective February 5, 2002.  (The Veteran's combined rating 
was 20 percent disabling for the period from June 30, 1980 to 
February 4, 2002.)  The Veteran thus fails to meet the 
schedular requirements for TDIU, as the combined rating of 
his service-connected disabilities fails to combine to 70 
percent, and no single disability is rated as 60 percent 
disabling.

Nevertheless, for those Veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may also be assigned when 
a Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).

In the present appeal, the Veteran has submitted some 
evidence showing that he is unable to work; however, the 
Veteran has not submitted sufficient credible evidence to 
show that his claimed inability to work is attributable to 
one or more of his service-connected disabilities.  In his 
July 2005 hearing before the undersigned Acting Veterans Law 
Judge, the Veteran asserted that he has great difficulty with 
his temper, which has led to him losing jobs.  He explained 
that he quit most or all of his jobs to avoid being fired, 
and that his service-connected PTSD gave rise to his temper, 
his difficulties in getting along with his coworkers and 
supervisors, and his problems with following instructions.  
The Veteran further stated that his PTSD was the major factor 
in his employment difficulties following service.  Also, at 
his August 2006 VA examination, the Veteran stated that a 
combination of his emotional problems and his unrelated back 
injury led to his retirement.

In June 2004, a VA examiner found that the Veteran "is 
unable to work due to physical and tempramental [sic] 
problems."  However, the examiner found that while the 
Veteran had severe anxiety and depression, he provided too 
many unusual responses for a valid profile in three separate 
psychiatric diagnostic tests.

In June 2006, a Vet Center counselor recommended that the 
Veteran "be granted an unemployable status due to the nature 
of his disabilities."

In July 2006, a private physician found that the Veteran is 
completely unemployable due to the effects of his mental and 
physical disorders.  However, he did not opine as to whether 
the Veteran's unemployability could be attributable to his 
service-connected disorders.  Additionally, the physician 
noted that the Veteran confabulates, which renders his self-
reported reasons for unemployment suspect.

In September 2006, a VA examiner opined that the Veteran 
"has had some functional impairment associated with his 
occupation [due to his service-connected PTSD], although not 
to such a great degree that it would have interfered with his 
employment.  He is unemployed presently because of his 
medical issues."

The Veteran's medical issues include degenerative disc 
disease of the lumbar spine, which the Social Security 
Administration (SSA) found in October 2002 was sufficient to 
prevent him from performing his past relevant work, although 
it found that he retains the residual capacity for sedentary 
work activity.

The Board finds that the evidence submitted by the Veteran is 
insufficient to warrant a finding of TDIU.  As noted above, 
multiple clinicians have found, both through direct 
observation and through objective testing, that the Veteran's 
self-reports of the severity of his condition lack 
credibility.  Because they are based on objective testing, 
and because they encompass the majority of the medical 
opinions on this issue, the Board finds these opinions more 
probative than that of the Vet Center clinician who opined 
that the Veteran should be granted TDIU.

The Veteran's disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  Indeed, the Veteran was already 
provided with a VA Social and Industrial Survey examination 
in August 2006.  In addition, there is no competent evidence 
that the Veteran's service-connected disabilities have 
resulted in frequent hospitalizations.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny his claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the Veteran's claim is denied.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

A TDIU due to service-connected disabilities is denied.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


